Exhibit 10.2

 

 

 

QUANEX BUILDING PRODUCTS CORPORATION

2020 OMNIBUS INCENTIVE PLAN

 

 

 



1

 

 

ARTICLE I ESTABLISHMENT, PURPOSE AND DURATION 5

 

1.1Establishment 5

1.2Purpose of the Plan 5

1.3Duration of Plan 5

 

ARTICLE II DEFINITIONS 6

 

ARTICLE III ELIGIBILITY AND PARTICIPATION 10

 

3.1Eligibility 10

3.2Participation 10

 

ARTICLE IV GENERAL PROVISIONS RELATING TO AWARDS 11

 

4.1Authority to Grant Awards 11

4.2Dedicated Shares; Maximum Awards 11

4.3Non-Transferability 12

4.4Requirements of Law 12

4.5Changes in the Company’s Capital Structure; Change in Control 13

4.6Election Under Section 83(b) of the Code 16

4.7Forfeiture for Cause 16

4.8Forfeiture Events 17

4.9Award Agreements 17

4.10Amendments of Award Agreements 17

4.11Rights as Stockholder 17

4.12Issuance of Shares of Stock 17

4.13Restrictions on Stock Received 17

4.14Compliance With Section 409A 17

4.15Prohibition on Repricing 17

 

ARTICLE V OPTIONS 18

 

5.1Authority to Grant Options 18

5.2Option Agreement 18

5.3Option Price 18

5.4Duration of Option 18

5.5Amount Exercisable 18

5.6Exercise of Option 18

 

ARTICLE VI STOCK APPRECIATION RIGHTS 19

 

6.1Authority to Grant SAR Awards 19

6.2General Terms 19

6.3SAR Agreement 19

6.4Term of SAR 19

6.5Exercise of SAR 19

6.6Payment of SAR Amount 19

6.7Termination of Employment 19

 

ARTICLE VII RESTRICTED STOCK AWARDS 20

 

7.1Restricted Stock Awards 20

7.2Restricted Stock Award Agreement 20

7.3Holder’s Rights as Stockholder 20

 



2

 

 

ARTICLE VIII RESTRICTED STOCK UNIT AWARDS 21

 

8.1Authority to Grant RSU Awards 21

8.2RSU Award 21

8.3RSU Award Agreement 21

8.4Dividend Equivalents 21

8.5Form of Payment Under RSU Award 21

8.6Time of Payment Under RSU Award 21

 

ARTICLE IX PERFORMANCE SHARE AWARDS AND PERFORMANCE UNIT AWARDS 22

 

9.1Authority to Grant Performance Share Awards and Performance Unit Awards 22

9.2Performance Goals 22

9.3Time of Establishment of Performance Goals 22

9.4Written Agreement 23

9.5Form of Payment Under Performance Share or Unit Award 23

9.6Time of Payment Under Performance Share or Unit Award 23

9.7Holder’s Rights 23

9.8Adjustments 23

 

ARTICLE X ANNUAL INCENTIVE AWARDS 24

 

10.1Authority to Grant Annual Incentive Awards 24

10.2Written Agreement 24

10.3Form of Payment Under Annual Incentive Award 24

10.4Time of Payment Under Annual Incentive Award 24

 

ARTICLE XI OTHER STOCK-BASED AWARDS 25

 

11.1Authority to Grant Other Stock-Based Awards 25

11.2Value of Other Stock-Based Award 25

11.3Payment of Other Stock-Based Award 25

11.4Termination of Employment 25

 

ARTICLE XII CASH-BASED AWARDS 26

 

12.1Authority to Grant Cash-Based Awards 26

12.2Value of Cash-Based Award 26

12.3Payment of Cash-Based Award 26

12.4Termination of Employment 26

 

ARTICLE XIII SUBSTITUTION AWARDS 27

 

ARTICLE XIV ADMINISTRATION 28

 

14.1Awards 28

14.2Authority of the Committee 28

14.3Decisions Binding 28

14.4No Liability 29

 



3

 

 

ARTICLE XV AMENDMENT OR TERMINATION OF PLAN 30

 

15.1Amendment, Modification, Suspension, and Termination 30

15.2Awards Previously Granted 30

 

ARTICLE XVI MISCELLANEOUS 31

 

16.1Unfunded Plan/No Establishment of a Trust Fund 31

16.2No Employment Obligation 31

16.3Tax Withholding 31

16.4Dividend Equivalents 32

16.5Deferral 32

16.6Gender and Number 32

16.7Severability 32

16.8Headings 32

16.9Other Compensation Plans 32

16.10Retirement and Welfare Plans 32

16.11Other Awards 32

16.12Successors 32

16.13Law Limitations/Governmental Approvals 32

16.14Delivery of Title 32

16.15Inability to Obtain Authority 33

16.16Investment Representations 33

16.17Persons Residing Outside of the United States 33

16.18Arbitration of Disputes 33

16.19Governing Law 33

 

4

 

 

ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

 

1.1.              Establishment. The Company hereby approves this incentive
compensation plan known as the “Quanex Building Products Corporation 2020
Omnibus Incentive Plan” as set forth in this document. The Plan permits the
grant of Options, SARs, Restricted Stock, RSUs, Performance Share Awards,
Performance Unit Awards, Annual Incentive Awards, Cash-Based Awards and Other
Stock-Based Awards. The Plan, as adopted by the Board on January 6, 2020, shall
become effective upon and subject to stockholder approval at the Company’s 2020
annual meeting of stockholders (the “2020 Annual Meeting”).

 

1.2.              Purpose of the Plan. The Plan is intended to advance the best
interests of the Company, its Affiliates and its stockholders by providing those
persons who have substantial responsibility for the management and growth of the
Company and its Affiliates with additional performance incentives and an
opportunity to obtain or increase their proprietary interest in the Company,
thereby encouraging them to continue in their employment or affiliation with the
Company or its Affiliates.

 

1.3.              Duration of Plan. Subject to earlier termination pursuant to
Section 15.1, Awards may be granted under the Plan at any time and from time to
time on or prior to February 27, 2030, the tenth anniversary of the effective
date of the Plan, on which date the Plan will expire except as to Awards then
outstanding under the Plan. Such outstanding Awards shall remain in effect until
they have been exercised or terminated, or have expired. For the avoidance of
doubt, if this Plan is not approved by shareholders at the 2020 Annual Meeting,
then the Quanex Building Products Corporation 2008 Omnibus Incentive Plan, as in
effect immediately prior to the Board’s adoption of this Plan, shall continue to
exist and operate according to all of the terms and conditions of such plan. If
the Company’s stockholders approve the this Plan at the 2020 Annual Meeting,
then the Company will cease granting awards under the Company’s 2008 Omnibus
Incentive Plan.

 



5

 

 

ARTICLE II

DEFINITIONS

 

The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.

 

2.1.             “Affiliate” means any corporation, partnership, limited
liability company or association, trust or other entity or organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

 

2.2.             “Annual Incentive Award” means an Award granted to a Holder
pursuant to Article X.

 

2.3.             “Award” means, individually or collectively, a grant under the
Plan of Options, SARs, Restricted Stock, RSUs, Performance Share Awards,
Performance Unit Awards, Annual Incentive Awards, Other Stock-Based Awards and
Cash-Based Awards, in each case subject to the terms and provisions of the Plan.

 

2.4.             “Award Agreement” means an agreement that sets forth the terms
and conditions applicable to an Award granted under the Plan.

 

2.5.             “Board” means the board of directors of the Company.

 

2.6.             “Cash-Based Award” means an Award granted pursuant to Article
XII.

 

2.7.             “Change in Control” or “Change in Control of the Company” means
the occurrence of any of the following after the Effective Date, unless
otherwise provided in an Award Agreement:

 

a.                 the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Covered
Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20 percent (20%) or more of either (i) the then
outstanding shares of the common stock of the Company (the “Outstanding Company
Common Stock”), or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a) of this Section 2.7, the following
acquisitions shall not constitute a Change in Control of the Company: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (c) of this Section 2.7; or

 

b.                during any period of two consecutive years following the
Effective Date, individuals who at the beginning of such period constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board; or

 



6

 

 

c.                 the consummation of (i) a reorganization, merger or
consolidation or sale of the Company, or (ii) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 50 percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Covered Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20 percent (20%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination, were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

d.                 the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

2.8.             “Code” means the United States Internal Revenue Code of 1986,
as amended from time to time.

 

2.9.             “Committee” means the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (a) a “non-employee director” within the meaning of Rule 16b-3
under the Exchange Act, and (b) an “independent director” for purpose of the
rules of the principal U.S. national securities exchange on which the shares of
Stock are traded, to the extent required by such rules.

 

2.10.          “Company” means Quanex Building Products Corporation, a Delaware
corporation, or any successor (by reincorporation, merger or otherwise).

 

2.11.          “Corporate Change” shall have the meaning ascribed to that term
in Section 4.5(c).

 

2.12.          “Director” means a director of the Company who is not an
Employee.

 

2.13.          “Disability” means as determined by the Committee in its
discretion exercised in good faith, a physical or mental condition of the Holder
that would entitle him to payment of disability income payments under the
Company’s long-term disability insurance policy or plan for Employees as then in
effect; or if the Holder is not covered, for whatever reason, under the
Company’s long-term disability insurance policy or plan for Employees or in the
event the Company does not maintain such a long-term disability insurance
policy, “Disability” means a permanent and total disability as defined in
Section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.

 



7

 

 

2.14.          “Dividend Equivalent” means a payment equivalent in amount to
dividends paid to the Company’s stockholders.

 

2.15.          “Effective Date” means the later of (a) the date the Plan is
approved by the Board, (b) the date the Plan is approved by the stockholder(s)
of the Company and (c) the effective date of the Company’s first effective
registration statement filed under the Securities Act of 1933, as amended.

 

2.16.          “Employee” means a person employed by the Company or any
Affiliate as a common law employee.

 

2.17.           “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

 

2.18.          “Fair Market Value” of the Stock as of any particular date means
(a) if the Stock is traded on a stock exchange, the closing sale price of the
Stock on that date as reported on the principal securities exchange on which the
Stock is traded or, if there is no closing price on that date, then on the last
preceding date on which such a closing price was reported, or (b) if the Stock
is traded in the over-the-counter market, the average between the high bid and
low asked price on the most recent date, either preceding or succeeding, on
which shares of Stock were traded in the over-the-counter market. In the event
the Stock is not publicly traded at the time a determination of value is
required to be made hereunder, the determination of its Fair Market Value shall
be made by the Committee in such manner as it deems appropriate.

 

2.19.          “Holder” means a person who has been granted an Award or any
person who is entitled to receive shares of Stock or cash under an Award.

 

2.20.          “Minimum Statutory Tax Withholding Obligation” means, with
respect to an Award, the amount the Company or an Affiliate is required to
withhold for federal, state and local taxes based upon the applicable minimum
statutory withholding rates required by the relevant tax authorities.

 

2.21.          “Option” means a “nonqualified stock option” to purchase Stock
granted pursuant to Article V that does not satisfy the requirements of Section
422 of the Code.

 

2.22.          “Option Price” shall have the meaning ascribed to that term in
Section 5.3.

 

2.23.          “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms and provisions of the Plan that is
granted pursuant to Article XI.

 

2.24.          “Performance Goals” means one or more of the criteria described
in Section 9.2 on which the performance goals applicable to an Award are based.

 

2.25.          “Performance Share” means any grant pursuant to Article IX of a
unit valued by reference to a designated number of shares of Stock, which value
may be paid to the Holder upon achievement of such performance goals as the
Committee shall establish.

 

2.26.          “Performance Share Award” means an Award designated as a
performance share award granted to a Holder pursuant to Article IX.

 

2.27.          “Performance Unit” means any grant pursuant to Article IX of a
unit valued by reference to a designated amount of cash or property other than
shares of Stock, which value may be paid to the Holder upon achievement of such
performance goals during the performance period as the Committee shall
establish.

 



8

 

 

2.28.          “Performance Unit Award” means an Award designated as a
performance unit award granted to a Holder pursuant to Article IX.

 

2.29.          “Period of Restriction” means the period during which Restricted
Stock or another Award is subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article VII.

 

2.30.          “Permissible under Section 409A” means with respect to a
particular action (such as, the grant, payment, vesting, settlement or deferral
of an amount or award under the Plan) that such action shall not subject the
compensation at issue to be subject to the additional tax or interest applicable
under Section 409A.

 

2.31.          “Plan” means the Quanex Building Products Corporation 2020
Omnibus Incentive Plan, effective as of February 27, 2020.

 

2.32.          “Prior Plan” means the Quanex Building Products Corporation 2008
Omnibus Incentive Plan, as amended and restated from time to time.

 

2.33.          “Restricted Stock” means shares of restricted Stock issued or
granted under the Plan pursuant to Article VII.

 

2.34.          “Restricted Stock Award” means an Award of shares of Stock
subject to restrictions, granted pursuant to Article VII.

 

2.35.          “RSU” means a restricted stock unit credited to a Holder’s ledger
account maintained by the Company pursuant to Article VIII.

 

2.36.          “RSU Award” means an Award granted pursuant to Article VIII.

 

2.37.          “SAR” means a stock appreciation right granted under the Plan
pursuant to Article VI.

 

2.38.          “Section 409A” means Section 409A of the Code and Department of
Treasury rules and regulations issued thereunder, as may be amended from time to
time.

 

2.39.          “Stock” means the common stock of the Company, $0.01 par value
per share (or such other par value as may be designated by act of the Company’s
stockholders). In addition, for purposes of the Plan and the Awards, the term
Stock shall also be deemed to include any rights to purchase (“Rights”) any
junior participating preferred stock of the Company that may then be trading
together with the Stock as provided in any agreement entered into by the Company
relating to the Rights.

 

2.40.          “Substantial Risk of Forfeiture” shall have the meaning ascribed
to that term in Section 409A.

 

2.41.          “Substitute Awards” means Awards granted or shares of Stock
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, in
each case by a company acquired by the Company or any subsidiary of the Company
or with which the Company or any subsidiary of the Company combines.

 

2.42.          “Termination of Employment” means the termination of the Award
recipient’s employment relationship with the Company and all Affiliates.

 



9

 

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.1.             Eligibility. The persons who are eligible to receive Awards
under the Plan are Employees and Directors.

 

3.2.             Participation. Subject to the terms and provisions of the Plan,
the Committee may, from time to time, select the Employees and Directors to whom
Awards shall be granted and shall determine the nature and amount of each Award.

 



10

 

 

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

 

4.1.             Authority to Grant Awards. The Committee may grant Awards to
those Employees and Directors as the Committee shall from time to time
determine, under the terms and conditions of the Plan. Subject only to any
applicable limitations set out in the Plan, the number of shares of Stock or
other value to be covered by any Award to be granted under the Plan shall be as
determined by the Committee in its sole discretion.

 

4.2.             Dedicated Shares; Maximum Awards.

 

a.                  Shares of Stock Under the Plan. Subject to adjustment as
provided in Section 4.5(b), a total of 3,035,053 shares of Stock shall be
authorized for Awards granted under the Plan, less one (1) share for every one
(1) share that was subject to an option or stock appreciation right granted
after December 15, 2019 under the Prior Plan and 2.51 shares for every one (1)
share that was subject to an award other than an option or stock appreciation
right granted after December 15, 2019 under the Prior Plan. Any shares of Stock
that are subject to Options or SARs shall be counted against this limit as one
(1) share for every one (1) share granted, and any shares of Stock that are
subject to Awards other than Options or SARs shall be counted against this limit
as 2.51 shares for every one (1) share granted. Any shares issued hereunder may
consist, in whole or in part, of authorized and unissued shares, treasury shares
or shares purchased in the open market or otherwise.

 

b.                   If any shares of Stock subject to an Award are forfeited,
an Award expires or an Award is settled for cash (in whole or in part), or if
after December 15, 2019, any shares of Stock subject to an award under the Prior
Plan are forfeited, a Prior Plan award expires or a Prior Plan award is settled
for cash (in whole or in part), then in each such case the shares of Stock
subject to such Award (or Prior Plan award) shall, to the extent of such
forfeiture, expiration or cash settlement, be added to the shares of Stock
available for Awards under the Plan, in accordance with Section 4.2(d) below. In
the event that withholding tax liabilities arising from an Award other than an
Option or SAR or, after December 15, 2019, withholding tax liabilities arising
from an award other than an option or stock appreciation right under the Prior
Plan are satisfied by the tendering of shares (either actually or by
attestation) or by the withholding of shares by the Company, the shares of Stock
so tendered or withheld shall be added to the shares of Stock available for
Awards under the Plan in accordance with Section 4.2(d) below. Notwithstanding
anything to the contrary contained herein, the following shares shall not be
added to the shares of Stock authorized for grant under paragraph (a) of this
Section: (i) shares of Stock tendered by a participant or withheld by the
Company in payment of the purchase price of an Option, or after December 15,
2019, such shares related to a Prior Plan award; (ii) shares of Stock tendered
by a participant or withheld by the Company to satisfy any tax withholding
obligation with respect to Options or SARs, or after December 15, 2019, such
shares related to a Prior Plan award; (iii) shares of Stock subject to an SAR
that are not issued in connection with its stock settlement on exercise thereof,
or after December 15, 2019, such shares related to a Prior Plan award; and (iv)
shares of Stock reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise of Options, or after December 15, 2019, such
shares related to a Prior Plan award.

 

c.                  Substitute Awards shall not reduce the shares authorized for
grant under the Plan, nor shall shares subject to a Substitute Award be added to
the shares of Stock available for Awards under the Plan as provided in paragraph
(b) above. Additionally, if a company acquired by the Company or any Company
subsidiary or with which the Company or any Company subsidiary combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the shares authorized for grant under the Plan
(and shares subject to such Awards shall not be added to the shares available
for Awards under the Plan as provided in paragraphs (b) above); provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Directors prior to such acquisition or combination.

 



11

 

 

d.                  Any shares of Stock that again become available for Awards
under the Plan pursuant to this Section shall be added as (i) one (1) share for
every one (1) share subject to Options or SARs granted under the Plan or options
or stock appreciation rights granted under the Prior Plan, and (ii) as 2.51
shares for every one (1) share subject to Awards other than Options or SARs
granted under the Plan or awards other than options or stock appreciation rights
granted under the Prior Plan.

 

e.                  Director Awards. Notwithstanding any other provision of the
Plan to the contrary, the aggregate grant date fair value (computed as of the
date of grant in accordance with applicable financial accounting rules) of all
Awards granted to any Director during any single calendar year plus the
aggregate amount of all cash payments made to such Director for services
rendered for the same year shall not exceed $400,000. For the avoidance of
doubt, compensation shall be counted towards this limit for the year it is
earned, and not a later year in the event settlement is deferred.

 

4.3.           Non-Transferability. Except as provided below, no Award and no
shares of Stock that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Holder only by the Holder or the Holder’s guardian or legal
representative. To the extent, and under such terms and conditions, as
determined by the Committee, a Holder may assign or transfer an Award without
consideration (each transferee thereof, a “Permitted Assignee”) (a) to the
Holder’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (b) to a trust
for the benefit of one or more of the Holder or the persons referred to in
clause (a), (c) to a partnership, limited liability company or corporation in
which the Holder or the persons referred to in clause (a) are the only partners,
members or shareholders or (d) for charitable donations; provided that such
Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and the Award Agreement relating to the transferred Award
and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Holder shall remain bound by the
terms and conditions of the Plan and the Award Agreement. The Company shall
cooperate with any Permitted Assignee and the Company’s transfer agent in
effectuating any transfer permitted under this Section.

 

4.4.           Requirements of Law. The Company shall not be required to sell or
issue any shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.

 



12

 

 

4.5.           Changes in the Company’s Capital Structure; Change in Control.

 

a.                  The existence of outstanding Awards shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of bonds, debentures, preferred or prior preference
shares ahead of or affecting the Stock or Stock rights, the dissolution or
liquidation of the Company, any sale or transfer of all or any part of its
assets or business or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

b.                   In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the shares of Stock or the value thereof, such adjustments and other
substitutions shall be made to the Plan and to Awards in a manner the Committee
deems equitable or appropriate taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan, and, in the aggregate or to
any participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under the Plan (including, if
the Committee deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company);
provided, however, that the number of shares of Stock subject to any Award shall
always be a whole number.

 

c.                   If while unexercised Options or other Awards remain
outstanding under the Plan (i) the Company shall not be the surviving entity in
any merger, consolidation or other reorganization (or survives only as a
subsidiary of an entity other than an entity that was wholly-owned by the
Company immediately prior to such merger, consolidation or other
reorganization); (ii) the Company sells, leases or exchanges all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company); (iii) the Company is to be dissolved; or
(iv) the Company is a party to any other corporate transaction (as defined under
Section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (i), (ii) or (iii) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement or another agreement between the Holder and the
Company (provided that such exceptions shall not apply in the case of a
reincorporation merger), or as a result of the Committee’s effectuation of one
or more of the alternatives described below, there shall be no acceleration of
the time at which any Award then outstanding may be exercised, and subject to
the consummation of such Corporate Change, the Committee, acting in its sole and
absolute discretion without the consent or approval of any Holder, shall act to
effect one or more of the following alternatives, which may vary among
individual Holders and which may vary among Awards held by any individual Holder
(provided that, with respect to a reincorporation merger in which Holders of the
Company’s ordinary shares will receive one ordinary share of the successor
corporation for each ordinary share of the Company, none of such alternatives
shall apply and, without Committee action, each Award shall automatically
convert into a similar award of the successor corporation exercisable for the
same number of ordinary shares of the successor as the Award was exercisable for
ordinary shares of Stock of the Company):

 

         i.   accelerate the time at which some or all of the Awards then
outstanding may be exercised so that such Awards may be exercised in full for a
limited period of time on or before a specified date (with any such exercise
subject to the consummation of such Corporate Change except in the case of a
Corporate Change pursuant to (c)(iii) above), after which specified date all
such Awards that remain unexercised and all rights of Holders thereunder shall
terminate;

 



13

 

 

         ii.   require the mandatory surrender to the Company by all or selected
Holders of some or all of the then outstanding Awards held by such Holders
(irrespective of whether such Awards are then exercisable under the provisions
of the Plan or the applicable Award Agreement evidencing such Award), subject to
the consummation of the Corporate Change, in which event the Committee shall
thereupon cancel such Award and the Company shall pay to each such Holder an
amount of cash per share equal to the excess, if any, of the per share price
offered to stockholders of the Company in connection with such Corporate Change
over the exercise prices under such Award for such shares;

 

         iii.   with respect to all or selected Holders, have some or all of
their then outstanding Awards (whether vested or unvested) assumed or have a new
award of a similar nature substituted for some or all of their then outstanding
Awards under the Plan (whether vested or unvested) by an entity which is a party
to the transaction resulting in such Corporate Change and which is then
employing such Holder or which is affiliated or associated with such Holder in
the same or a substantially similar manner as the Company prior to the Corporate
Change, or a parent or subsidiary of such entity, provided that (1) such
assumption or substitution is on a basis where the excess of the aggregate fair
market value of the Stock subject to the Award immediately after the assumption
or substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (2) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

 

         iv.   provide that the number and class or series of Stock covered by
an Award (whether vested or unvested) theretofore granted shall be adjusted so
that such Award when exercised shall thereafter cover the number and class or
series of Stock or other securities or property (including, without limitation,
cash) to which the Holder would have been entitled pursuant to the terms of the
agreement or plan relating to such Corporate Change if, immediately prior to
such Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or

 

         v.   make such adjustments to Awards then outstanding as the Committee
deems appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).

 

Any adjustment effected by the Committee under Section 4.5 shall be designed to
provide the Holder with the intrinsic value of his or her Award, as determined
prior to the Corporate Change, or, if applicable, equalize the Fair Market Value
of the Award before and after the Corporate Change.

 

In effecting one or more of the alternatives set out in paragraphs (C), (D) or
(E) immediately above, and except as otherwise may be provided in an Award
Agreement or other agreement between the Company and a Holder, the Committee, in
its sole and absolute discretion and without the consent or approval of any
Holder, may accelerate the time at which some or all Awards then outstanding may
be exercised, subject to the consummation of the Corporate Change.

 



14

 

 

d.                  After a merger of one or more corporations into the Company
or after a consolidation of the Company and one or more corporations in which
the Company shall be the surviving corporation, each Holder shall be entitled to
have his Restricted Stock appropriately adjusted based on the manner in which
the shares of Stock were adjusted under the terms of the agreement of merger or
consolidation.

 

e.                   Except as provided in Section 4.5(b), the issuance by the
Company of stock of any class or series, or securities convertible into, or
exchangeable for, stock of any class or series, for cash or property, or for
labor or services either upon direct sale or upon the exercise of rights or
warrants to subscribe for them, or upon conversion or exchange of stock or
obligations of the Company convertible into, or exchangeable for, stock or other
securities, shall not affect, and no adjustment by reason of such issuance shall
be made with respect to, the number, class or series, or price of shares of
Stock then subject to outstanding Options or other Awards.

 

f.                   Change in Control; Impact on Certain Awards. Unless
otherwise provided in an Award Agreement or other agreement between a Holder and
the Company, the Committee shall have the right to provide that in the event of
a Change in Control of the Company: (i) Options and SARs outstanding as of the
date of the Change in Control shall be cancelled and terminated without payment
if the Fair Market Value of one share as of the date of the Change in Control is
less than the per share Option exercise price or SAR grant price, and (ii) all
performance-based Awards shall be (A) considered to be earned and payable based
on achievement of performance goals or based on target performance (either in
full or pro rata based on the portion of performance period completed as of the
date of the Change in Control), and any limitations or other restrictions shall
lapse and such performance-based Awards shall be immediately settled or
distributed or (B) converted into Restricted Stock or Restricted Stock Unit
Awards based on achievement of performance goals or based on target performance
(either in full or pro rata based on the portion of performance period completed
as of the date of the Change in Control).

 

i.                     Assumption or Substitution of Certain Awards. Unless
otherwise provided in an Award Agreement or other agreement between a Holder and
the Company, in the event of a Change in Control of the Company in which the
successor company assumes or substitutes for an outstanding Award (or in which
the Company is the ultimate parent corporation and continues the Award), if a
Holder’s employment with such successor company (or the Company) or a subsidiary
thereof terminates within 24 months following such Change in Control (or such
other period set forth in the Award Agreement or other Company agreement,
including prior thereto if applicable) and under the circumstances specified in
the Award Agreement or other Company agreement: (x) Options and SARs outstanding
as of the date of such termination of employment will immediately vest, become
fully exercisable, and may thereafter be exercised for 24 months (or the period
of time set forth in the Award Agreement or other Company agreement); (y) the
restrictions, limitations and other conditions applicable to Awards other than
Options and SARs outstanding as of the date of such termination of employment
shall lapse and the Award shall become free of all restrictions, limitations and
conditions and become fully vested. For the purposes of this Section 4.5(f), an
Award shall be considered assumed or substituted for if following the Change in
Control the Award confers the right to purchase or receive, for each share
subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting the Change in Control by holders of shares for each
share of Stock held on the effective date of such transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Award, for each share of Stock subject
thereto, will be solely common stock of the successor company with a fair market
value substantially equal to the per share consideration received by holders of
shares in the transaction constituting a Change in Control. The determination of
whether fair market value is substantially equal shall be made by the Committee
in its sole discretion and its determination shall be conclusive and binding.

 



15

 

 

ii.                    Unless otherwise provided in an Award Agreement or other
agreement between a Holder and the Company, in the event of a Change in Control
of the Company to the extent the successor company does not assume or substitute
for an outstanding Award (or in which the Company is the ultimate parent
corporation and does not continue the Award), then immediately prior to the
Change in Control: (x) those Options and SARs outstanding as of the date of the
Change in Control that are not assumed or substituted for (or continued) shall
immediately vest and become fully exercisable; (y) restrictions, limitations and
other conditions applicable to Awards other than Options and SARs that are not
assumed or substituted for (or continued) shall lapse and the Award shall become
free of all restrictions, limitations and conditions and become fully vested;
and (z) any performance-based Award shall be either deemed fully earned at the
target amount or earned based on performance as of the date on which the Change
of Control occurs, as set forth in the Award Agreement or other Company
agreement.

 

iii.                   The Committee, in its discretion, may determine that,
upon the occurrence of a Change in Control, each Option and SAR outstanding
shall terminate within a specified number of days after notice to the Holder,
and/or that each Holder shall receive, with respect to each share subject to
such Option or SAR, an amount equal to the excess of the Fair Market Value of
such share immediately prior to the occurrence of such Change in Control over
the exercise price per share of such Option and/or SAR; such amount to be
payable in cash, in one or more kinds of stock or property (including the stock
or property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine.

 

4.6.            Election Under Section 83(b) of the Code. If a Holder makes an
election under Section 83(b) of the Code to be taxed with respect to a
Restricted Stock Award as of the date of transfer of the Restricted Stock rather
than as of the date or dates upon which the Holder would otherwise be taxable
under Section 83(a) of the Code, the Holder shall be required to deliver a copy
of such election to the Company promptly after filing such election with the
Internal Revenue Service. Notwithstanding the foregoing, the Committee may
provide in an Award Agreement that a Restricted Stock Award is conditioned upon
the Holder making or refraining from making an election with respect to the
Award under Section 83(b) of the Code.

 

4.7.            Forfeiture for Cause. Notwithstanding any other provision of the
Plan or an Award Agreement, if the Committee finds by a majority vote that a
Holder, before or after his Termination of Employment (a) committed fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an Affiliate which conduct damaged the Company or
an Affiliate or (b) disclosed trade secrets of the Company or an Affiliate, then
as of the date the Committee makes its finding, any Awards awarded to the Holder
that have not been exercised by the Holder (including all Awards that have not
yet vested) will be forfeited to the Company. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate. Notwithstanding the foregoing,
this provision is not intended to, and shall be interpreted in a manner that
does not, limit or restrict a participant from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934).

 



16

 

 

4.8.            Forfeiture Events. The Committee may specify in an Award
Agreement that the Holder’s rights, payments, and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, Termination of Employment for cause,
termination of the Holder’s provision of services to the Company or its
Affiliates, violation of material policies of the Company and its Affiliates,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Holder, or other conduct by the Holder that is detrimental to
the business or reputation of the Company and its Affiliates.

 

4.9.           Award Agreements. Each Award shall be embodied in a written
agreement (which may also be in electronic form) that shall be subject to the
terms and conditions of the Plan. The Award Agreement shall be signed by an
executive officer of the Company, other than the Holder, on behalf of the
Company, and may be signed by the Holder to the extent required by the
Committee. The Award Agreement may specify the effect of a Change in Control of
the Company on the Award. The Award Agreement may contain any other provisions
that the Committee in its discretion shall deem advisable which are not
inconsistent with the terms and provisions of the Plan.

 

4.10.         Amendments of Award Agreements. The terms of any outstanding Award
under the Plan may be amended from time to time by the Committee in its
discretion in any manner that it deems appropriate and that is consistent with
the terms of the Plan. However, no such amendment shall adversely affect in a
material manner any right of a Holder without his or her written consent.

 

4.11.           Rights as Stockholder. Except as otherwise provided in the Plan,
a Holder shall not have any rights as a stockholder with respect to Stock
covered by an Option, a SAR, an RSU, a Performance Share, a Performance Share
Unit, or an Other Stock-Based Award until the date, if any, such Stock is issued
by the Company; and, except as otherwise provided in Section 4.5, no adjustment
for dividends, or otherwise, shall be made if the record date therefor is prior
to the date of issuance of such Stock.

 

4.12.            Issuance of Shares of Stock. Shares of Stock, when issued, may
be represented by a certificate or by book or electronic entry.

 

4.13.            Restrictions on Stock Received. The Committee may impose such
conditions and/or restrictions on any shares of Stock issued pursuant to an
Award as it may deem advisable or desirable. These restrictions may include, but
shall not be limited to, a requirement that the Holder hold the shares of Stock
for a specified period of time.

 

4.14.            Compliance With Section 409A. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with Section
409A, and all Awards are intended to be designed and operated in such a manner
that they are either exempt from the application of, or comply with, the
requirements of Section 409A.

 

4.15.            Prohibition on Repricing. Other than pursuant to Section
4.5(b), the Committee shall not without the approval of the Company’s
stockholders (a) lower the Option Price per share of an Option/SAR after it is
granted, (b) cancel an Option/SAR when the Option Price per share exceeds the
Fair Market Value of one share in exchange for cash or another Award (other than
in connection with a Change in Control), or (c) take any other action with
respect to an Option/SAR that would be treated as a repricing under the rules
and regulations of the principal U.S. national securities exchange on which the
shares of Stock are listed.

 



17

 

 

ARTICLE V

OPTIONS

 

5.1.             Authority to Grant Options. Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant
Options under the Plan to eligible persons in such number and upon such terms as
the Committee shall determine.

 

5.2.             Option Agreement. Each Option grant under the Plan shall be
evidenced by an Award Agreement that shall specify (a) the Option Price, (b) the
duration of the Option, (c) the number of shares of Stock to which the Option
pertains, (d) the exercise restrictions, if any, applicable to the Option and
(e) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan.

 

5.3.             Option Price. Except in the case of Substitute Awards, the
price at which shares of Stock may be purchased under an Option (the “Option
Price”) shall not be less than one hundred percent (100%) of the Fair Market
Value of the shares of Stock on the date the Option is granted. Subject to the
limitations set forth in the preceding sentences of this Section 5.3, the
Committee shall determine the Option Price for each grant of an Option under the
Plan.

 

5.4.             Duration of Option. An Option shall not be exercisable after
the earlier of (a) the general term of the Option specified in the applicable
Award Agreement (which shall not exceed ten years) or (b) the period of time
specified in the applicable Award Agreement that follows the Holder’s
Termination of Employment or severance of affiliation relationship with the
Company. Notwithstanding the foregoing, if that on the last business day of the
term of an Option (i) the exercise of the Option is prohibited by applicable law
or (ii) shares may not be purchased or sold by certain employees or directors of
the Company due to the “black-out period” of a Company policy or a “lock-up”
agreement undertaken in connection with an issuance of securities by the
Company, the term of the Option shall be extended for a period of 30 days
following the end of the legal prohibition, black-out period or lock-up
agreement.

 

5.5.             Amount Exercisable. Each Option may be exercised at the time,
in the manner and subject to the conditions the Committee specifies in the Award
Agreement in its sole discretion.

 

5.6.             Exercise of Option. Subject to the terms and provisions of the
Plan and the applicable Award Agreement, Options may be exercised in whole or in
part from time to time by the delivery of written or electronic notice in the
manner designated by the Committee stating (a) that the Holder wishes to
exercise such Option on the date such notice is so delivered, (b) the number of
shares of Stock with respect to which the Option is to be exercised and (c) the
address to which any certificate representing such shares of Stock should be
mailed. For the notice to be effective the notice must be accompanied by payment
of the Option Price by any combination of the following: (i) cash, certified
check, bank draft or postal or express money order for an amount equal to the
Option Price under the Option, (ii) an election to make a cashless or net
exercise (if approved in advance by the Committee or an executive officer of the
Company, and in such form as permitted by the Committee) or (iii) any other form
of payment which is acceptable to the Committee and permitted by applicable law.

 

Notwithstanding the foregoing, an Award Agreement may provide that if on the
last day of the term of an Option the Fair Market Value of one share of Stock
exceeds the Option Price per share, the Holder has not exercised the Option (or
a tandem SAR, if applicable) and the Option has not expired, the Option shall be
deemed to have been exercised by the Holder on such day with payment made by
withholding shares otherwise issuable in connection with the exercise of the
Option. In such event, the Company shall deliver to the Holder the number of
shares for which the Option was deemed exercised, less the number of shares
required to be withheld for the payment of the total purchase price and required
withholding taxes (subject to the requirements of Section 16.3); provided,
however, any fractional share shall be settled in cash.

 



18

 

 

ARTICLE VI

STOCK APPRECIATION RIGHTS

 

6.1.             Authority to Grant SAR Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant SARs under the Plan to eligible persons in such number and upon such terms
as the Committee shall determine. Subject to the terms and conditions of the
Plan, the Committee shall have complete discretion in determining the number of
SARs granted to each Holder and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such SARs.

 

6.2.             General Terms. Subject to the terms and conditions of the Plan,
a SAR granted under the Plan shall confer on the recipient a right to receive,
upon exercise thereof, an amount equal to the excess of (a) the Fair Market
Value of one share of the Stock on the date of exercise over (b) the grant price
of the SAR, which shall not be less than one hundred percent (100%) of the Fair
Market Value of one share of the Stock on the date of grant of the SAR (except
for Substitute Awards).

 

6.3.             SAR Agreement. Each Award of SARs granted under the Plan shall
be evidenced by an Award Agreement that shall specify (a) the grant price of the
SAR, (b) the term of the SAR, (c) the vesting and termination provisions of the
SAR and (d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.

 

6.4.             Term of SAR. The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided that no SAR shall
be exercisable on or after the tenth anniversary date of its grant.
Notwithstanding the foregoing, in the event that on the last business day of the
term of a SAR (a) the exercise of the SAR is prohibited by applicable law or (b)
shares may not be purchased or sold by certain employees or directors of the
Company due to the “black-out period” of a Company policy or a “lock-up”
agreement undertaken in connection with an issuance of securities by the
Company, the term of the SAR shall be extended for a period of 30 days following
the end of the legal prohibition, black-out period or lock-up agreement.

 

6.5.             Exercise of SAR. A SAR may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes. Notwithstanding the
foregoing, an Award Agreement may provide that if on the last day of the term of
a SAR the Fair Market Value of one share of Stock exceeds the grant price per
share of the SAR, the Holder has not exercised the SAR or the tandem Option (if
applicable), and the SAR has not otherwise expired, the SAR shall be deemed to
have been exercised by the Holder on such day. In such event, the Company shall
make payment to the Holder in accordance with this Section, reduced by the
number of shares (or cash) required for withholding taxes (subject to the
requirements of Section 16.3); any fractional share shall be settled in cash.

 

6.6.             Payment of SAR Amount. Upon the exercise of a SAR, a Holder
shall be entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised. At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in Stock of equivalent value, in
some combination thereof or in any other manner approved by the Committee in its
sole discretion. The Committee's determination regarding the form of SAR payout
shall be set forth in the Award Agreement pertaining to the grant of the SAR.

 

6.7.             Termination of Employment. Each Award Agreement shall set forth
the extent to which the Holder of a SAR shall have the right to exercise the SAR
following the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee, may be included in the Award
Agreement entered into with the Holder, need not be uniform among all SARs
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.

 



19

 

 

ARTICLE VII

RESTRICTED STOCK AWARDS

 

7.1.             Restricted Stock Awards. The Committee may make Awards of
Restricted Stock to eligible persons selected by it. The amount of, the vesting
and the transferability restrictions applicable to any Restricted Stock Award
shall be determined by the Committee in its sole discretion. The Committee may
also grant Restricted Stock Awards that are intended to qualify as
Performance-Based Compensation, subject to any of the Performance Goals set
forth in Section 9.2, in its sole discretion, or may grant Restricted Stock
Awards subject to other performance- and/or time-based vesting restrictions. If
the Committee imposes vesting or transferability restrictions on a Holder’s
rights with respect to Restricted Stock, the Committee may issue such
instructions to the Company’s share transfer agent in connection therewith as it
deems appropriate. The Committee may also cause the certificate for shares of
Stock issued pursuant to a Restricted Stock Award to be imprinted with any
legend which counsel for the Company considers advisable with respect to the
restrictions or, should the shares of Stock be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the shares of Stock as counsel for the Company considers necessary
or advisable to comply with applicable law.

 

7.2.             Restricted Stock Award Agreement. Each Restricted Stock Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

 

7.3.             Holder’s Rights as Stockholder. Subject to the terms and
conditions of the Plan, each recipient of a Restricted Stock Award shall have
all the rights of a stockholder with respect to the shares of Restricted Stock
included in the Restricted Stock Award during the Period of Restriction
established for the Restricted Stock Award. Dividends payable with respect to
Restricted Stock in cash or property shall be subject to the same vesting
conditions and risks of forfeiture as the underlying Restricted Stock Award.
Dividends payable in shares of Stock or rights to acquire shares of Stock shall
be added to and become a part of the Restricted Stock, subject to the foregoing
restriction. During the Period of Restriction, certificates representing the
Restricted Stock shall be registered in the Holder’s name and bear a restrictive
legend to the effect that ownership of such Restricted Stock, and the enjoyment
of all rights appurtenant thereto, are subject to the restrictions, terms, and
conditions provided in the Plan and the applicable Award Agreement. Such
certificates shall be deposited by the recipient with the Secretary of the
Company or such other officer of the Company as may be designated by the
Committee, together with all stock powers or other instruments of assignment,
each endorsed in blank, which will permit transfer to the Company of all or any
portion of the Restricted Stock which shall be forfeited in accordance with the
Plan and the applicable Award Agreement.

 



20

 

 

ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS

 

8.1.             Authority to Grant RSU Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant RSU Awards under the Plan to eligible persons in such amounts and upon
such terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any RSU Award shall be determined by
the Committee in its sole discretion. The Committee shall maintain a bookkeeping
ledger account which reflects the number of RSUs credited under the Plan for the
benefit of a Holder.

 

8.2.             RSU Award. An RSU Award shall be similar in nature to a
Restricted Stock Award except that no shares of Stock are actually transferred
to the Holder until a later date specified in the applicable Award Agreement.
Each RSU shall have a value equal to the Fair Market Value of a share of Stock.
A Holder who holds an RSU Award shall only have those rights specifically
provided for in the Award Agreement; provided, however, in no event shall the
Holder have voting rights with respect to such Award.

 

8.3.             RSU Award Agreement. Each RSU Award shall be evidenced by an
Award Agreement that contains any Substantial Risk of Forfeiture,
transferability restrictions, form and time of payment provisions and other
provisions not inconsistent with the Plan as the Committee may specify.

 

8.4.             Dividend Equivalents. An Award Agreement for an RSU Award may
specify that the Holder shall be entitled to the payment of Dividend Equivalents
under the Award. Any Dividend Equivalents, cash dividends, stock and any other
property (other than cash) distributed as a dividend or otherwise with respect
to any Restricted Stock Unit Award that is subject to any vesting condition
shall either (a) not be paid or credited or (b) be accumulated, and in any event
shall be subject to restrictions and risk of forfeiture to the same extent as
the Restricted Stock Units with respect to which such cash, stock or other
property has been distributed and shall not be paid unless and until the time
such restrictions and risk of forfeiture lapse.

 

8.5.             Form of Payment Under RSU Award. Payment under an RSU Award
shall be made in either cash or shares of Stock as specified in the applicable
Award Agreement.

 

8.6.             Time of Payment Under RSU Award. A Holder’s payment under an
RSU Award shall be made at such time as is specified in the applicable Award
Agreement. The Award Agreement shall specify that the payment will be made (a)
by a date that is no later than the date that is two and one-half (2 1/2) months
after the end of the calendar year in which the RSU Award payment is no longer
subject to a Substantial Risk of Forfeiture or (b) at a time that is Permissible
under Section 409A.

 



21

 

 

ARTICLE IX

PERFORMANCE SHARE AWARDS AND PERFORMANCE UNIT AWARDS

 

9.1.             Authority to Grant Performance Share Awards and Performance
Unit Awards. Subject to the terms and provisions of the Plan, the Committee, at
any time, and from time to time, may grant Performance Share Awards and
Performance Unit Awards under the Plan to eligible persons in such amounts and
upon such terms as the Committee shall determine. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Performance Share or Performance Unit Awards, the Committee may issue such
instructions to the Company’s share transfer agent in connection therewith as it
deems appropriate. The Committee may also cause the certificate for shares of
Stock issued pursuant to a Performance Share or Performance Unit Award to be
imprinted with any legend which counsel for the Company considers advisable with
respect to the restrictions or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law.

 

9.2.             Performance Goals. The Performance Goals upon which the payment
or vesting of an Award is subject may be based on one or more of the following
Performance Goals, which may be based on one or more business criteria that
apply to the Holder, one or more business units, segments, or divisions of the
Company, the Company as a whole, or a subsidiary of the Company, with reference
to one or more of the following: earnings per share; total stockholder return;
cash return on capitalization; increased revenue; revenue ratios (per employee
or per customer); net income; stock price; market share; return on equity;
return on assets; return on capital; return on capital compared to cost of
capital; return on capital employed; return on invested capital; stockholder
value; net cash flow; operating income; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; cash flow; cash
flow from operations; cost reductions and cost ratios (per employee or per
customer); sales; return on assets or net assets; gross profits; gross or net
profit margin; gross profit growth; net operating profit (before or after
taxes); economic value-added models or equivalent metrics; cash flow; operating
margin; year-end cash; cash margin; debt reduction; operating efficiencies; cost
reductions or savings; customer satisfaction; customer growth; employee
satisfaction; productivity or productivity ratios; strategic partnerships or
transactions; financial ratios, including those measuring liquidity, activity,
profitability or leverage; acquisitions and divestitures; the achievement of
specified milestones or the completion of specified projects identified as
contributing substantially to the Company’s success or value or the attainment
of the Company’s strategic goals; or any other goals as may be determined and
approved by the Committee. Goals may also be measured on an absolute or relative
basis and may be based on performance relative to a peer group of companies, an
index, or comparisons of any of the indicators of performance relative to
performance of other companies. Unless otherwise stated, such a Performance Goal
need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria). The Committee may provide for exclusion of the impact of an
event or occurrence which the Committee determines should appropriately be
excluded, including (a) restructurings, discontinued operations, and other
unusual or infrequently occurring charges or events; (b) an event either not
directly related to the operations of the Company, a Company subsidiary,
division, business segment or business unit or not within the reasonable control
of management; or (c) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles. Prior to the
payment of any Award that is based on Performance Goals, the Committee must
certify in writing that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Performance Share or
Performance Unit Awards made pursuant to the Plan shall be determined by the
Committee.

 

9.3.             Time of Establishment of Performance Goals. The Performance
Goal(s) (and any exclusions) applicable to an Award shall be established by the
Committee prior to the earlier to occur of (a) 90 days after the commencement of
the period of service to which the Performance Goal relates or (b) the lapse of
25 percent of the period of service, and in any event while the outcome is
substantially uncertain, unless otherwise determined by the Committee.

 



22

 

 

9.4.             Written Agreement. Each Performance Share Award or Performance
Unit Award shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

 

9.5.             Form of Payment Under Performance Share or Unit Award. Payment
under a Performance Share Award or a Performance Unit Award shall be made in
cash and/or shares of Stock as specified in the Holder’s Award Agreement.

 

9.6.             Time of Payment Under Performance Share or Unit Award. A
Holder’s payment under a Performance Share Award or Performance Unit Award shall
be made at such time as is specified in the applicable Award Agreement. The
Award Agreement shall specify that the payment will be made (a) by a date that
is no later than the date that is two and one-half (2 1/2) months after the end
of the calendar year in which the Award payment is no longer subject to a
Substantial Risk of Forfeiture or (b) at a time that is Permissible under
Section 409A.

 

9.7.             Holder’s Rights. A Holder who holds a Performance Share Award
or Performance Unit Award shall only have those rights specifically provided for
in the Award Agreement; provided, however, in no event shall the Holder have
voting rights with respect to such Award. Any Dividend Equivalents, cash
dividends, stock and any other property (other than cash) distributed as a
dividend or otherwise with respect to any Performance Share or Performance Unit
Award shall either (a) not be paid or credited or (b) be accumulated, and in any
event shall be subject to restrictions and risk of forfeiture to the same extent
as the underlying Award with respect to which such cash, stock or other property
has been distributed and shall not be paid unless and until the time such
restrictions and risk of forfeiture lapse.

 

9.8.             Adjustments. The Committee may adjust (upwards or downwards)
the amount payable pursuant to a performance-based Award.

 



23

 

 

ARTICLE X

ANNUAL INCENTIVE AWARDS

 

10.1.          Authority to Grant Annual Incentive Awards. Subject to the terms
and provisions of the Plan, the Committee, at any time, and from time to time,
may grant Annual Incentive Awards under the Plan to key executive Employees who,
by the nature and scope of their positions, regularly directly make or influence
policy decisions which significantly impact the overall results or success of
the Company in such amounts and upon such terms as the Committee shall
determine. The amount of any Annual Incentive Awards shall be based on the
attainment of such Performance Goals as the Committee may determine.

 

10.2.          Written Agreement. Each Annual Incentive Award shall be evidenced
by an Award Agreement that contains any vesting, transferability restrictions
and other provisions not inconsistent with the Plan as the Committee may
specify.

 

10.3.           Form of Payment Under Annual Incentive Award. Payment under an
Annual Incentive Award shall be made in cash and/or shares of Stock as specified
in the Holder’s Award Agreement.

 

10.4.           Time of Payment Under Annual Incentive Award. A Holder’s payment
under an Annual Incentive Award shall be made at such time as is specified in
the applicable Award Agreement. The Award Agreement shall specify that the
payment will be made (a) by a date that is no later than the date that is two
and one-half (2 1/2) months after the end of the calendar year in which the
Annual Incentive Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is Permissible under Section 409A.

 



24

 

 

ARTICLE XI

OTHER STOCK-BASED AWARDS

 

11.1.           Authority to Grant Other Stock-Based Awards. The Committee may
grant to eligible persons other types of equity-based or equity-related Awards
not otherwise described by the terms and provisions of the Plan (including the
grant or offer for sale of unrestricted shares of Stock) in such amounts and
subject to such terms and conditions, as the Committee shall determine. Such
Awards may involve the transfer of actual shares of Stock to Holders, or payment
in cash or otherwise of amounts based on the value of shares of Stock and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.

 

11.2.           Value of Other Stock-Based Award. Each Other Stock-Based Award
shall be expressed in terms of shares of Stock or units based on shares of
Stock, as determined by the Committee.

 

11.3.           Payment of Other Stock-Based Award. Payment, if any, with
respect to an Other Stock-Based Award shall be made in accordance with the terms
of the Award, in cash or shares of Stock as the Committee determines.

 

11.4.           Termination of Employment. The Committee shall determine the
extent to which a Holder’s rights with respect to Other Stock-Based Awards shall
be affected by the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Other Stock-Based Awards issued pursuant to the Plan.

 



25

 

 

ARTICLE XII

CASH-BASED AWARDS

 

12.1.           Authority to Grant Cash-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Cash-Based Awards under the Plan to eligible persons in such amounts and
upon such terms as the Committee shall determine.

 

12.2.           Value of Cash-Based Award. Each Cash-Based Award shall specify a
payment amount or payment range as determined by the Committee.

 

12.3.           Payment of Cash-Based Award. Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award, in
cash.

 

12.4.           Termination of Employment. The Committee shall determine the
extent to which a Holder’s rights with respect to Cash-Based Awards shall be
affected by the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Cash-Based Awards issued pursuant to the Plan.

 



26

 

 

ARTICLE XIII

SUBSTITUTION AWARDS

 

Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees of other entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent (50%)
of the issued and outstanding stock of another corporation as the result of
which such other corporation will become a subsidiary of the Company. The terms
and conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the Award in substitution for which they are granted.

 



27

 

 

ARTICLE XIV

ADMINISTRATION

 

14.1.           Awards. The Plan shall be administered by the Committee or, in
the absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full and exclusive power and authority to administer the
Plan and to take all actions that the Plan expressly contemplates or are
necessary or appropriate in connection with the administration of the Plan with
respect to Awards granted under the Plan.

 

To the extent not inconsistent with applicable law or the rules and regulations
of the principal U.S. national securities exchange on which the shares of Stock
are traded, the Committee may (a) delegate to  a committee of one or more
directors of the Company any of the authority of the Committee under the Plan,
including the right to grant, cancel or suspend Awards and (b) authorize one or
more executive officers to do one or more of the following with respect to
Employees who are not Directors or executive officers of the Company (i)
designate Employees to be recipients of Awards; (ii) determine the number of
shares subject to such Awards to be received by such Employees; and (iii) cancel
or suspend Awards to such Employees; provided that any resolution of the
Committee authorizing such officer(s) must specify the total number of shares
subject to Awards that such officer(s) may so award and the Committee may not
authorize any officer to designate himself or herself as the recipient of an
Award.

 

14.2.           Authority of the Committee. The Committee shall have full and
exclusive power to interpret and apply the terms and provisions of the Plan and
Awards made under the Plan, and to adopt such rules, regulations and guidelines
for implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. No member of the Committee shall
be liable for any act or omission of any other member of the Committee or for
any act or omission on his own part, including but not limited to the exercise
of any power or discretion given to him under the Plan, except those resulting
from his own gross negligence or willful misconduct. In carrying out its
authority under the Plan, the Committee shall have full and final authority and
discretion, including but not limited to the following rights, powers and
authorities to (a) determine the persons to whom and the time or times at which
Awards will be made; (b) determine the number and exercise price of shares of
Stock covered in each Award subject to the terms and provisions of the Plan; (c)
determine the terms, provisions and conditions of each Award, which need not be
identical and need not match the default terms set forth in the Plan; (d)
accelerate the time at which any outstanding Award will vest; (e) prescribe,
amend and rescind rules and regulations relating to administration of the Plan;
and (f) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.

 

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan's
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 14.2. The Committee may employ
attorneys, consultants, accountants, agents, and other persons, any of whom may
be an Employee, and the Committee, the Company, and its officers and Board shall
be entitled to rely upon the advice, opinions, or valuations of any such
persons.

 



28

 

 

14.3.          Decisions Binding. All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, its stockholders, its Affiliates, Holders and the estates
and beneficiaries of Holders.

 

14.4.          No Liability. Under no circumstances shall the Company, its
Affiliates, the Board or the Committee incur liability for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan
or the Company's, an Affiliate’s, the Committee’s or the Board’s roles in
connection with the Plan.

 



29

 

 

ARTICLE XV

AMENDMENT OR TERMINATION OF PLAN

 

15.1.           Amendment, Modification, Suspension, and Termination. The Board
may, from time to time, alter, amend, suspend or terminate the Plan as it shall
deem advisable, subject to any requirement for stockholder approval imposed by
applicable law, including the rules and regulations of the principal U.S.
national securities exchange on which the shares of Stock are traded; provided
that the Board may not amend the Plan in any manner that would result in
noncompliance with Rule 16b-3 under the Exchange Act; and further provided that
the Board may not, without the approval of the Company's stockholders to the
extent required by such applicable law, amend the Plan to (a) increase the
number of shares that may be the subject of Awards under the Plan (except for
adjustments pursuant to Section 4.5(b)), (b) expand the types of awards
available under the Plan, (c) materially expand the class of persons eligible to
participate in the Plan, (d) amend Section 4.15 to eliminate the requirements
relating to minimum exercise price, minimum grant price and stockholder
approval, or (e) increase the maximum permissible term of any Option or SAR. The
Board may not (except pursuant to Section 4.5(b) or in connection with a Change
in Control), without the approval of the Company’s stockholders, cancel an
Option or SAR in exchange for cash when the exercise or grant price per share
exceeds the Fair Market Value of one share or take any action with respect to an
Option or SAR that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the shares of Stock
are traded, including a reduction of the exercise price of an Option or the
grant price of a SAR or the exchange of an Option or SAR for another Award.

 

15.2.           Awards Previously Granted. Notwithstanding any other provision
of the Plan to the contrary, no termination, amendment, suspension, or
modification of the Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Holder holding such Award.

 



30

 

 

ARTICLE XVI

MISCELLANEOUS

 

16.1.         Unfunded Plan/No Establishment of a Trust Fund. Holders shall have
no right, title, or interest whatsoever in or to any investments that the
Company or any of its Affiliates may make to aid in meeting obligations under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

 

16.2.           No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company or its Affiliates to terminate any Holder’s employment at any time
or for any reason not prohibited by law.

 

16.3.           Tax Withholding. The Company or any Affiliate shall be entitled
to deduct from other compensation payable to each Holder any sums required by
federal, state, local or foreign tax law to be withheld with respect to the
vesting or exercise of an Award or lapse of restrictions on an Award. In the
alternative, the Company may require the Holder (or other person validly
exercising the Award) to pay such sums for taxes directly to the Company or any
Affiliate in cash or by check within one day after the date of vesting, exercise
or lapse of restrictions. In the discretion of the Committee, and with the
consent of the Holder, the Company may reduce the number of shares of Stock
issued to the Holder upon such Holder’s exercise of an Option to satisfy the tax
withholding obligations of the Company or an Affiliate; provided that the Fair
Market Value of the shares of Stock held back shall not exceed the Company’s or
the Affiliate’s Minimum Statutory Tax Withholding Obligation, except as provided
below. The Committee may, in its discretion, permit a Holder to satisfy any
Minimum Statutory Tax Withholding Obligation arising upon the vesting of an
Award by delivering to the Holder a reduced number of shares of Stock in the
manner specified herein. If permitted by the Committee and acceptable to the
Holder, at the time of vesting of shares under the Award, the Company shall
(a) calculate the amount of the Company’s or an Affiliate’s Minimum Statutory
Tax Withholding Obligation on the assumption that all such shares of Stock
vested under the Award are made available for delivery; (b) reduce the number of
such shares of Stock made available for delivery so that the Fair Market Value
of the shares of Stock withheld on the vesting date approximates the Company’s
or an Affiliate’s Minimum Statutory Tax Withholding Obligation; and (c) in lieu
of the withheld shares of Stock, remit cash to the United States Treasury and/or
other applicable governmental authorities, on behalf of the Holder, in the
amount of the Minimum Statutory Tax Withholding Obligation. The Company shall
withhold only whole shares of Stock to satisfy its Minimum Statutory Tax
Withholding Obligation. Where the Fair Market Value of the withheld shares of
Stock does not equal the amount of the Minimum Statutory Tax Withholding
Obligation, the Company shall withhold shares of Stock with a Fair Market Value
slightly less than the amount of the Minimum Statutory Tax Withholding
Obligation and the Holder must satisfy the remaining minimum withholding
obligation in some other manner permitted under this Section 16.3. The withheld
shares of Stock not made available for delivery by the Company shall be retained
as treasury shares or will be cancelled and the Holder’s right, title and
interest in such shares of Stock shall terminate. The Company shall have no
obligation upon vesting or exercise of any Award or lapse of restrictions on an
Award until the Company or an Affiliate has received payment sufficient to cover
the Minimum Statutory Tax Withholding Obligation with respect to that vesting,
exercise or lapse of restrictions. Neither the Company nor any Affiliate shall
be obligated to advise a Holder of the existence of the tax or the amount which
it will be required to withhold.

 



31

 

 

16.4.           Dividend Equivalents. Subject to the provisions of the Plan and
any Award Agreement, the recipient of an Award other than an Option or SAR may,
if so determined by the Committee, be entitled to receive Dividend Equivalents
with respect to the number of shares covered by the Award, as determined by the
Committee, in its sole discretion. The Committee may provide that the Dividend
Equivalents (if any) shall be deemed to have been reinvested in additional
shares or otherwise reinvested. Notwithstanding the foregoing, Dividend
Equivalents credited in connection with an Award that is subject to any vesting
requirements (whether time or performance based) shall be subject to the same
restrictions and risk of forfeiture as the underlying Award and shall not vest
unless and until the underlying Award vests.

 

16.5.           Deferral. The Committee shall be authorized to establish
procedures pursuant to which the payment of any Award may be deferred; provided
that procedures shall be Permissible under Section 409A.

 

16.6.           Gender and Number. If the context requires, words of one gender
when used in the Plan shall include the other and words used in the singular or
plural shall include the other.

 

16.7.           Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

16.8.           Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.

 

16.9.           Other Compensation Plans. The adoption of the Plan shall not
affect any other option, incentive or other compensation or benefit plans in
effect for the Company or any Affiliate, nor shall the Plan preclude the Company
from establishing any other forms of incentive compensation arrangements for
Employees or Directors.

 

16.10.         Retirement and Welfare Plans. Neither Awards made under the Plan
nor shares of Stock or cash paid pursuant to such Awards, may be included as
“compensation” for purposes of computing the benefits payable to any Holder
under the Company’s or any Affiliate’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
participant’s benefit.

 

16.11.         Other Awards. The grant of an Award shall not confer upon the
Holder the right to receive any future or other Awards under the Plan, whether
or not Awards may be granted to similarly situated Holders, or the right to
receive future Awards upon the same terms or conditions as previously granted.

 

16.12.         Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

16.13.         Law Limitations/Governmental Approvals. The granting of Awards
and the issuance of shares of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

16.14.         Delivery of Title. The Company shall have no obligation to issue
or deliver evidence of title for shares of Stock issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

 



32

 

 

16.15.          Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any shares of Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such shares of Stock as to
which such requisite authority shall not have been obtained.

 

16.16.          Investment Representations. The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the shares of Stock for investment and
without any present intention to sell or distribute such Stock.

 

16.17.          Persons Residing Outside of the United States. Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (a)determine which Affiliates shall be covered by the Plan; (b)
determine which persons employed outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d) establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable-any subplans and modifications to Plan terms and procedures
established under this Section 16.17 by the Committee shall be attached to the
Plan document as Appendices; and (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Exchange Act, the Code, any securities law or governing
statute or any other applicable law.

 

16.18.         Arbitration of Disputes. Any controversy arising out of or
relating to the Plan or an Award Agreement shall be resolved by arbitration
conducted pursuant to the arbitration rules of the American Arbitration
Association. The arbitration shall be final and binding on the parties.

 

16.19.       Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas. Unless otherwise provided in the Award
Agreement, recipients of an Award under the Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Texas, to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.

 



33

 